DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/22 and 2/24/22 were filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 14, 17-19, 21-35 and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Patel et al (WO 2011/116132 A1 hereafter Patel) in view of Wening et al (US 2015/0017250 hereafter Wening).
Patel discloses an implantable device that can deliver a macromolecular drug where the macromolecular drug has a molecular weight above 0.5 kDa and is present in at least the core matrix which comprises ethylene vinyl acetate copolymer and coated by a matrix of ethylene vinyl acetate [abstract, 0044-0046]. The drug can be sirolimus which has a molecular weight of 914 g/mol [0047].  The membrane surrounding the core is a blend of the ethylene vinyl acetate and a hydrophilic polymer [0040-0044].  The ratio of EVA to hydrophilic polymer is the membrane layer is greater than 2 and meets the limitation of claim 1 [0052]. The implant is cylindrical in shape with a circular cross-section, or annular forming an oval, star or disc shape [Figure 1, 0068, 0070].  The implant has a diameter from 1-3 mm [0068]. The vinyl acetate constitutes 33% of the ethylene vinyl acetate copolymer [0038]. The core comprises about 5 % of the drug and at least 50 % of the ethylene vinyl acetate copolymer [0037]. The outer layer can comprise at least 10% of the drug [0044]. The hydrophilic polymer such as polyalkylene glycol [0081-0082]. The implant reaches a steady state of + 30% over a day, week or month [0076]. The drug may be protein, peptide, polysaccharides including DNA and RNA [0088].  The membrane can either comprise the drug or be free of the drug depending on the embodiment [0047-0052]. 
While Patel discloses an implantable device comprising a core comprising a macromolecular drug and a membrane both comprising ethylene vinyl acetate, the reference is silent to he specific melting and melt flow index of the polymers. The use of specific EVA for implants is well known in the art as seen in the Wening patent.
Wening discloses a tamper resisting dosage forms comprising ethylene vinyl acetate polymers [abstract].  The polymers can be categorized by the melting point as measured by ASTM D3418 at least 400C [0172-0174].  The preferred EVA polymers have a melt flow rate of at least 50 g/10 min as measure by ASTM D1238 [0153-0155].  The formulation further comprises hydrophilic polymers that can be used to control the rate of the drug release such as cellulose polyalkylene glycols and polyvinyl pyrrolidone [0196-0197].  It would have been obvious to include these compounds into the formulation of Patel as they solve the same problem and provide prolonged drug release with EVA polymers. 
Regarding the specific ratios and concentrations of the instant claims, itis the position of the Examiner that such limitations would not distinguish over the prior art as the general conditions of the claims have been met by the prior art. The prior art discloses an implant device comprising the same materials arranges in the same way, in similar concentrations. The optimization of these ratios and concentrations would be determined through routine experimentation. Where the general conditions of a clams are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454 105 USPQ 233, 235 (CCPA 1955).
With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable implant device capable of long term drug delivery. It would have been obvious to include the copolymer of Wening into the implant formulation of Patel as they solve the same problem.  One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable implant device useful for long term drug delivery.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 14, 17-35, 38-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/24/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618